DETAILED ACTION

1.	This Office Action is responsive to claims filed for App. 16/625,052 on November 16, 2021. Claims 1-18 are pending.

America Invents Act
2.	The present application is being examined under the pre-AIA  first to invent provisions. 

Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on November 20, 2020 was filed. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Election/Restrictions
4.	Applicant’s election without traverse of Species B and Claim 1-18 in the reply filed on November 16, 2021 is acknowledged.


Claim Rejections - 35 USC § 102

5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


6.	Claims 1, 6-9, 11 and 16-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Miyake ( US 2015/0171156 A1 ).

	Miyake teaches in Claim 1:
	A pixel ( Figure 14A, [0152] discloses a structure of a pixel ), comprising: 
( Figure 14A, [0154] discloses a light-emitting element 14 which has one end connected to wiring CL (read as a first common voltage end) and another end connected to a node between 14 and transistor 11 (read this node as a third node) ); 
a driving transistor ( Figure 14A, [0154] discloses transistor 11 ), comprising a main gate ( Figure 14A, [0154] discloses the first gate of transistor 11 ), a sub-gate ( Figure 14A, [0154] discloses the second gate of transistor 11 ), a first end and a second end ( Figure 14A shows the first end of transistor 11 is connected to VL and the second end is connected to the interpreted third node) ), wherein the main gate is electrically connected to a first node ( Figure 14A shows the first gate of transistor 11 is connected to a node to the left (read as a first node. For reference, this node is shared by capacitor 18 and transistor 15t) ), the sub-gate is electrically connected to a second node ( Figure 14A shows the second gate of transistor 11 is connected to a node to the right (read as a second node. For reference, this node is shared by capacitor 13 and transistor 16t) ), the first end is electrically connected to a second common voltage end ( Figure 14A and as noted above, the interpreted first end is connected to VL ), the second end is electrically connected to the third node ( Figure 14A and as noted above, the interpreted second end is connected to the interpreted third node ), and the driving transistor has a threshold voltage ( [0168], etc, discloses the threshold voltage Vth of the transistor 11 ); 
a first switch, having a control end electrically connected to a first scan signal input end, a first end electrically connected to a data line, and a second end electrically connected to the first node ( Figure 14A, [0154] discloses transistor 15t which has a control end electrically connected to GLa, a first end electrically connected to data line SL, and a second end electrically connected to the interpreted first node ); 
a second switch, having a control end electrically connected to a second control signal input end, a first end electrically connected to a reference voltage input end, and a second end electrically connected to the second node ( Figure 14A, [0154] discloses transistor 16t which has a control end electrically connected to GLb, a first end electrically connected to BL (read as a reference voltage input end) and a second end electrically connected to the interpreted second node ); 
a third switch, having a control end electrically connected to a third control signal input end, a first end electrically connected to a predetermined voltage input end, and a second end electrically connected to the third node ( Figure 14A, [0154] discloses transistor 17t which has a control end electrically connected to GLd, a first end connected to IL (read as a predetermined voltage input end) and a second end electrically connected to the interpreted third node ); 
a first storage capacitor, having a first end electrically connected to the first node and a second end electrically connected to the third node ( Figure 14A, [0155] discloses capacitor 18 with a first end electrically connected to the interpreted first node and a second end electrically connected to the interpreted third node ); and 
a second storage capacitor, having a first end electrically connected to the second node and a second end electrically connected to the third node. ( Figure 14A, [0155] discloses capacitor 13 with a first end electrically connected to the interpreted second node and a second end electrically connected to the interpreted third node )

	Miyake teaches in Claim 6:
	The pixel of claim 1, wherein the second control signal input end is configured to load a second scan signal and the third control signal input end is configured to load a third scan signal. ( Figure 14A show the second control signal of 16t is connected to GLb (read as a second scan signal) and the second control signal of 17t is connected to GLd (read as a third scan signal). Please note 15t is connected to GLa, a known scan line and the same reasoning is applicable to GLb and Gld to establish that these are, indeed, scan signals )

	Miyake teaches in Claim 7:
	The pixel of claim 1, wherein a voltage loaded by the second common voltage end is higher than a voltage loaded by the first common voltage end. ( Figure 14A, [0167]-[0168] disclose details on these voltages. Respectfully, it is clear that VL (or Vanode or VDD) is commonly a higher voltage level than CL (or Vcathode or VSS), as is known in the art )

	Miyake teaches in Claim 8:
	The pixel of claim 1, wherein the light emitting unit is an organic light emitting diode. ( [0070] discloses the light-emitting element 14 can be an OLED )

	Miyake teaches in Claim 9:
	A control method of a pixel of claim 1, the method comprising following steps to drive the pixel: 
Figures 5 and 16, [0107] describe many driving possibilities for the various pixels. Please note [0107] which discloses in a period t1, transistor 15t (the interpreted first switch) is turned off while transistors 16t and 17t (the interpreted second and third switches, respectively) are turned on. [0108] discloses potentials are written to the drain of transistor 11 (the interpreted third node). This is done using the circuitry to the right of the transistor and using capacitor 18 ); 
in a data voltage writing stage, the second switch is turned off, the first switch is turned on to write the data voltage transferred from the data line into the first node, the third switch is turned on to write a second predetermined voltage into the third node, and the first storage capacitor obtains a voltage difference between the data voltage and the second predetermined voltage ( Figure 7A, [0114] discloses in period t3 in which transistor 16t is turned off, transistor 15t is turned on and transistor 17t is turned on. [0115] discloses capacitor 13 holds the potential difference V0-V2 during this period ); and 
in a light emitting stage, the first switch, the second switch, and the third switch are tuned off, and the driving transistor is turned on to drive the light emitting unit to generate light. ( [0116]-[0117] discloses in period t4, transistors 15t, 16t and 17t are all turned off and transistor 19t is turned on, allowing for the light-emitting element 14 to emit light )

	Miyake teaches in Claim 11:
( Figure 14A, [0152] discloses a structure of a pixel. [0070] discloses the light-emitting element 14 can be an OLED ), the pixel comprising: 
a light emitting unit, having an end electrically connected to a first common voltage end and another end electrically connected to a third node ( Figure 14A, [0154] discloses a light-emitting element 14 which has one end connected to wiring CL (read as a first common voltage end) and another end connected to a node between 14 and transistor 11 (read this node as a third node) ); 
a driving transistor ( Figure 14A, [0154] discloses transistor 11 ), comprising a main gate ( Figure 14A, [0154] discloses the first gate of transistor 11 ), a sub-gate ( Figure 14A, [0154] discloses the second gate of transistor 11 ), a first end and a second end ( Figure 14A shows the first end of transistor 11 is connected to VL and the second end is connected to the interpreted third node) ), wherein the main gate is electrically connected to a first node ( Figure 14A shows the first gate of transistor 11 is connected to a node to the left (read as a first node. For reference, this node is shared by capacitor 18 and transistor 15t) ), the sub-gate is electrically connected to a second node ( Figure 14A shows the second gate of transistor 11 is connected to a node to the right (read as a second node. For reference, this node is shared by capacitor 13 and transistor 16t) ), the first end is electrically connected to a second common voltage end, ( Figure 14A and as noted above, the interpreted first end is connected to VL ) the second end is electrically connected to the third node ( Figure 14A and as noted above, the interpreted second end is connected to the interpreted third node ), and the driving transistor has a threshold voltage ( [0168], etc, discloses the threshold voltage Vth of the transistor 11 ); 
( Figure 14A, [0154] discloses transistor 15t which has a control end electrically connected to GLa, a first end electrically connected to data line SL, and a second end electrically connected to the interpreted first node ); 
a second switch, having a control end electrically connected to a second control signal input end, a first end electrically connected to a reference voltage input end, and a second end electrically connected to the second node ( Figure 14A, [0154] discloses transistor 16t which has a control end electrically connected to GLb, a first end electrically connected to BL (read as a reference voltage input end) and a second end electrically connected to the interpreted second node ); 
a third switch, having a control end electrically connected to a third control signal input end, a first end electrically connected to a predetermined voltage input end, and a second end electrically connected to the third node ( Figure 14A, [0154] discloses transistor 17t which has a control end electrically connected to GLd, a first end connected to IL (read as a predetermined voltage input end) and a second end electrically connected to the interpreted third node ); 
a first storage capacitor, having a first end electrically connected to the first node and a second end electrically connected to the third node ( Figure 14A, [0155] discloses capacitor 18 with a first end electrically connected to the interpreted first node and a second end electrically connected to the interpreted third node ); and 
a second storage capacitor, having a first end electrically connected to the second node and a second end electrically connected to the third node. ( Figure 14A, [0155] discloses capacitor 13 with a first end electrically connected to the interpreted second node and a second end electrically connected to the interpreted third node )

	Miyake teaches in Claim 16:
	The OLED display of claim 11, wherein the second control signal input end is configured to load a second scan signal and the third control signal input end is configured to load a third scan signal. ( Figure 14A show the second control signal of 16t is connected to GLb (read as a second scan signal) and the second control signal of 17t is connected to GLd (read as a third scan signal). Please note 15t is connected to GLa, a known scan line and the same reasoning is applicable to GLb and Gld to establish that these are, indeed, scan signals )

	Miyake teaches in Claim 17:
	The OLED display of claim 11, wherein a voltage loaded by the second common voltage end is higher than a voltage loaded by the first common voltage end. ( Figure 14A, [0167]-[0168] disclose details on these voltages. Respectfully, it is clear that VL (or Vanode or VDD) is commonly a higher voltage level than CL (or Vcathode or VSS), as is known in the art )

	Miyake teaches in Claim 18:
	The OLED display of claim 11, wherein the light emitting unit is an organic light emitting diode. ( [0070] discloses the light-emitting element 14 can be an OLED )

Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
9.	Claims 2, 10 and 12 rejected under 35 U.S.C. 103 as being unpatentable over Miyake
	( US 2015/0171156 A1 ), as applied to Claims 1 and 9, further in view of Feng et al. 
	( US 2019/0164476 A1 ).

As per Claim 2:
	Miyake does not explicitly teach “wherein the reference voltage input end is electrically connected to the data line.”

However, in the same field of endeavor, pixel circuits compensating for threshold variations, Feng teaches of a threshold voltage compensation unit 10 which comprises a transistor T1 and capacitor C1, similar to Miyake’s transistor 16t and capacitor 13, ( Feng, Figure 3, [0038] ). In particular, this layout, again, in a similar layout to Miyake, teaches to have the input toe the 

Therefore, it would have been obvious to one of ordinary skill in the art, at the effective filed date of the invention, to implement the data line connection, as taught by Feng, with the motivation that the compensation for the dual-gate driving transistor can be realized without writing data of the threshold voltage back, ( Feng, [0042] ). To clarify, by being able to apply it through the data line, the compensation (subtraction process) is simplified, as described in [0042].

	As per Claim 10:
	Miyake does not explicitly teach “wherein the pixel further comprises a signal supplying line electrically connected to the first end of the third switch and an electron detection end electrically connected an electron mobility detecting unit, one end of the signal supplying line is electrically connected to a select switch, the electron mobility detecting unit calculates an electron mobility according to a voltage of the third node detected by the electron mobility detection end, and the method further comprises the following steps to detect the electronic mobility of the driving transistor: 
in a threshold voltage obtaining stage, the first switch is turned off, the second switch is turned on to write the reference voltage into the second node, the third switched is turned on to write a third predetermined voltage into the third node, the voltage of the third node gradually 
in an electron mobility obtaining stage, the second switch is turned off, the first switch is turned on to write the second reference voltage into the first node, the third switch is turned on to write a fourth predetermined voltage into the third node and then is turned off, the first storage capacitor obtains a voltage difference between the second reference voltage and the fourth predetermined voltage as a data voltage corresponding to an electron mobility, the driving transistor is turned on by voltages of the main gate and the sub-gate, the select switch selects the electron mobility detection end such that the electron mobility detection end loads a detection signal to the signal supplying line and collects the voltage of the third node to the electron mobility detection end.”

However, in the same field of endeavor, pixel circuits compensating for threshold variations, Feng teaches of a threshold voltage compensation unit 10 as well as a mobility compensation unit 20 which are used in two different steps (see flowchart of Figure 4). Specifically, Feng teaches ([0052]+) of a threshold voltage obtaining stage (step 402) in which a potential is written to a node and associated capacitor to store the threshold variation. Furthermore, there is a mobility compensation mode (step 404) in which the threshold compensation unit and its transistor is turned off so that accurate sensing of the mobility of the driving transistor can be measured. This difference is also then stored in C2. Furthermore, a switch to control these functions (such as the claimed select switch) is well known in the art and embodied by the transistors taught by Feng. As combined, Feng teaches of two distinct circuits, a threshold compensation and a mobility compensation which have their own distinct periods of operation, 

Therefore, it would have been obvious to one of ordinary skill in the art, at the effective filed date of the invention, to implement the data line connection, as taught by Feng, with the motivation that the compensation and mobility characteristics can be corrected, resulting in better picture quality, ( Feng, [0064] ).

	As per Claim 12:
	Miyake does not explicitly teach “wherein the reference voltage input end is electrically connected to the data line.”

However, in the same field of endeavor, pixel circuits compensating for threshold variations, Feng teaches of a threshold voltage compensation unit 10 which comprises a transistor T1 and capacitor C1, similar to Miyake’s transistor 16t and capacitor 13, ( Feng, Figure 3, [0038] ). In particular, this layout, again, in a similar layout to Miyake, teaches to have the input toe the compensation unit 10 also attached to the DATA line, as shown in Figure 3. [0040]-[0042] disclose the process used for compensation, such as applying a voltage to T1. As combined with Miyake, respectfully, this concept of connecting a sense aspect to the data line is well known and can be combined with Miyake using the connections of Feng.

Therefore, it would have been obvious to one of ordinary skill in the art, at the effective filed date of the invention, to implement the data line connection, as taught by Feng, with the .

10.	Claims 3-5 and 13-15 rejected under 35 U.S.C. 103 as being unpatentable over Miyake
	( US 2015/0171156 A1 ), as applied to Claim 1, further in view of Kim et al.
	( US 2020/0074939 A1 ).

	As per Claim 3:
	Miyake does not explicitly teach of “ a signal supplying line, having an end electrically connected to a select switch; wherein the first end of the third switch is electrically connected to the signal supplying line, and the predetermined end writes a predetermined voltage into the third node when the select switch selects the predetermined voltage input end.”

However, in the same field of endeavor, pixel circuits with threshold compensation, Kim teaches of detecting a mobility of various transistors, notably the driving transistor M1, ( Kim, Figures 2 and 3C, [0056]-[0057] ). In particular, using transistors M2 and M3, in conjunction with the toggling of switches RPRE and SPRE (read as select switch(s) to apply a selected/predetermined voltage input end), various sense voltages can be applied to node n3 to determine threshold and mobility variations. As combined with Miyake, a switch to toggle various voltages can be implemented.



	Miyake and Kim teach in Claim 4:
	The pixel of claim 3, further comprising: 
an electron mobility detection end, electrically connected to an electron mobility detecting unit; wherein the electron mobility detection end loads a detection signal and collects a voltage of the third node when the select switch selects the electron mobility detection end; and wherein the electron mobility detecting unit calculates an electron mobility of the driving transistor according to the voltage of the third node detected by the electron mobility detection end. ( As disclosed in the reasoning of Claim 3, Kim teaches in Figures 2 and 3, [0056]-[0057] of a mobility detection process (illustrated in the flowchart of Figure 8), which can provide a voltage to node N3 of the mobility characteristic of the driving transistor M1 )

	As per Claim 5:
	The pixel of claim 3, wherein the select switch functions as a single pole double throw switch. ( Respectfully, in light of Kim teaching of switch(s) which can provide the claimed functionality, the exact design of the switch is a design choice issue. Respectfully, a single pole double throw switch is a well known variant in the art and examiner asserts Official Notice to this )


	Miyake does not explicitly teach of “a signal supplying line, having an end electrically connected to a select switch; wherein the first end of the third switch is electrically connected to the signal supplying line, and the predetermined end writes a predetermined voltage into the third node when the select switch selects the predetermined voltage input end.”

However, in the same field of endeavor, pixel circuits with threshold compensation, Kim teaches of detecting a mobility of various transistors, notably the driving transistor M1, ( Kim, Figures 2 and 3C, [0056]-[0057] ). In particular, using transistors M2 and M3, in conjunction with the toggling of switches RPRE and SPRE (read as select switch(s) to apply a selected/predetermined voltage input end), various sense voltages can be applied to node n3 to determine threshold and mobility variations. As combined with Miyake, a switch to toggle various voltages can be implemented.

Therefore, it would have been obvious to one of ordinary skill in the art, at the effective filed date of the invention, to implement the switch and mobility compensation, as taught by Kim, with the motivation that image quality can be improved by compensating for threshold/mobility issues, ( Kim, [0005] ).

	Miyake and Kim teach in Claim 14:
	The OLED display of claim 13, wherein the pixel further comprises: 
an electron mobility detection end, electrically connected to an electron mobility detecting unit; wherein the electron mobility detection end loads a detection signal and collects a ( As disclosed in the reasoning of Claim 3, Kim teaches in Figures 2 and 3, [0056]-[0057] of a mobility detection process (illustrated in the flowchart of Figure 8), which can provide a voltage to node N3 of the mobility characteristic of the driving transistor M1 )

	As per Claim 15:
	The OLED display of claim 13, wherein the select switch functions as a single pole double throw switch. ( Respectfully, in light of Kim teaching of switch(s) which can provide the claimed functionality, the exact design of the switch is a design choice issue. Respectfully, a single pole double throw switch is a well known variant in the art and examiner asserts Official Notice to this )

Conclusion
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENNIS P JOSEPH whose telephone number is (571)270-1459. The examiner can normally be reached Monday - Friday 5:30 - 3:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DENNIS P JOSEPH/Primary Examiner, Art Unit 2621